t c summary opinion united_states tax_court anthony edward and s f o’connor petitioners v commissioner of internal revenue respondent docket no 8378-06s filed date anthony edward and s f o’connor pro sese jeffrey s luechtefeld for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination issued to petitioners on date pursuant to sec_6320 and sec_6330 petitioners seek review of respondent’s determination sustaining the filing of a notice_of_federal_tax_lien against them the issue for decision is whether respondent abused his discretion in rejecting an offer-in- compromise oic that petitioners submitted for the taxable years and background the record consists of the declaration of respondent’s settlement officer a copy of respondent’s administrative file and the testimony of petitioner anthony o’connor at the time the petition was filed petitioners resided in citrus springs florida petitioners have a daughter who was years old at the time of trial respondent made assessments against petitioners for the taxable years and for tax and related interest respondent also assessed an accuracy-related_penalty for the taxable_year respondent filed a notice_of_federal_tax_lien and sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioners timely submitted a form request for a collection_due_process_hearing they also submitted an oic in which they made a cash offer of dollar_figure to compromise their and tax_liabilities the oic was based on effective tax_administration petitioners stated that mr o’connor had been in a serious car accident that resulted in weeks of hospitalization including weeks spent in a coma and rendered him unable to work petitioners provided respondent with financial information in support of the oic petitioners indicated they owned a residence with a fair_market_value of dollar_figure that was subject_to a dollar_figure mortgage petitioners also indicated they owned a building with a fair_market_value of dollar_figure that was unencumbered petitioners rented a portion of the building to an unrelated party and used the remainder for mr o’connor’s computer and television repair business after mr o’connor was injured however the repair business generated little or no income petitioners’ case was assigned to a settlement officer who conducted an administrative hearing petitioners did not seek to challenge the underlying tax_liabilities during the hearing or offer collection alternatives aside from the oic after the hearing was concluded respondent issued the notice_of_determination sustaining the lien filing and rejecting petitioners’ oic respondent determined that petitioners did not meet the requirements for effective tax_administration the notice states although petitioners were each unemployed mrs o’connor could work if necessary and mr o’connor was only temporarily disabled petitioners’ residence and the building had fair market values of dollar_figure and dollar_figure respectively providing enough equity to pay the tax_liabilities in full and the rent petitioners received from the building allowed them to meet their monthly living_expenses respondent did agree however to abate the assessment of the accuracy-related_penalty for respondent also indicated that respondent would take no further collection action unless petitioners failed to file or pay future income taxes or their income increased substantially discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s liability for taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 at the administrative hearing a taxpayer is entitled to raise any relevant issue relating to the unpaid tax including a spousal defense or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 and c a sec_301_6320-1 proced admin regs a taxpayer also may challenge the existence or amount of the underlying tax_liability including a liability reported on the taxpayer’s original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_384 122_tc_1 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 petitioners do not seek to challenge their underlying tax_liabilities we therefore review respondent’s determination for abuse_of_discretion see 117_tc_183 goza v commissioner supra the sole collection alternative petitioners proposed was an oic sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws the secretary may compromise a liability on the ground of effective tax_administration when inter alia although collection in full could be achieved collection of the full liability will create economic hardship 124_tc_165 affd 454_f3d_782 8th cir sec_301_7122-1 proced admin regs factors supporting but not conclusive of a determination that collection would cause economic hardship include but are not limited to a taxpayer is incapable of earning a living because of a long term illness medical_condition or disability and it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition b although taxpayer has certain monthly income that income is exhausted each month in providing for the care of dependents with no other means of support and c although taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and liquidation of those assets to pay outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses sec_301_7122-1 proced admin regs petitioners contend that mr o’connor’s injuries rendered him permanently disabled although mrs o’connor is able to work petitioners contend any income she earned likely would be offset by the cost of childcare for their daughter petitioners therefore assert that the rent from the building is their only source_of_income mr o’connor testified that he had attempted to borrow against the equity in petitioners’ properties but was unable to do so mr o’connor believes lenders view him as a credit risk because of his inability to work selling the building to pay the tax_liabilities he believes would prevent petitioners from meeting necessary living_expenses at trial respondent did not dispute mr o’connor’s testimony respondent contends however that petitioners will not be forced to sell the building respondent maintains that petitioners’ account will be placed in currently not collectible status as long as petitioners comply with federal tax laws and their income does not increase substantially we note that this is an action to review a notice of lien and not a levy a lien is a security device that assures the government of its priority over other creditors elliott federal tax collections liens and levies par dollar_figure 2d ed unlike a levy a lien does not deprive a taxpayer of property id see also 462_us_198 petitioners do not dispute that the rent from the building allows them to meet their monthly living_expenses the notice of lien will not deprive petitioners of the building the rental income therefrom or any other_property while a notice of lien may adversely affect a taxpayer in other ways petitioners have not demonstrated that it will cause them an economic hardship within the meaning of the regulations we also note that if respondent were to remove the currently not collectible designation from petitioners’ account and begin further collection activity any levy that respondent proposed would require notice and an opportunity to be heard under sec_6320 or sec_6330 see speltz v commissioner supra pincite accordingly we need not and do not decide whether petitioners would suffer an economic hardship if respondent pursued a levy action on the basis of our review of the record we conclude that respondent satisfied the requirements of sec_6330 and did not abuse his discretion by rejecting petitioners’ oic and sustaining the notice_of_federal_tax_lien filed against petitioners respondent’s determination therefore is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
